Citation Nr: 1748613	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  15-05 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 40 percent for residuals of prostate cancer, beginning January 1, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1951 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which reduced the Veteran's rating for residuals of prostate cancer from 100 to 40 percent, effective January 1, 2015.  

The Board remanded the appeal in June 2015.  In May 2016, the Board determined that the reduction in the rating for the residuals of prostate cancer from 100 percent to 40 percent was proper and remanded the Veteran's entitlement to a rating in excess of 40 percent beginning January 1, 2015 for further development.  Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992)(rating reductions claims are separate from increased ratings claims). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Beginning January 1, 2015, the Veteran's residuals of prostate cancer have been manifested by voiding dysfunction ,with daytime voiding every one to two hours and awakening to void three to four times per night with the use of absorbent materials that must be changed two to four times per day.


CONCLUSION OF LAW

Beginning January 1, 2015, the criteria for a rating in excess of 40 percent for residuals of prostate cancer are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.115a, 4.115b, Diagnostic Code (DC) 7528 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veteran's Contentions

The Veteran maintains that a higher rating for his residuals of prostate cancer is warranted because he has hypertension, uses an appliance, and wears absorbent material that is changed more than four times per day.  See March 2016 Appellant's Brief.  

II.  Applicable Law

Disability evaluations are determined by application of a schedule of ratings based on the average impairment of earning capacity resulting from a service-connected disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability or the same manifestation of a disability under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

The residual effects of the Veteran's prostate cancer are rated under DC 7528 which states that a 100 percent rating may be assigned for malignant neoplasms of the genitourinary system.  Following cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure, the 100 percent rating shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e) of this chapter.  If there has been no local reoccurrence or metastasis, the disorder should be rated based on the residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. 
§ 4.115(b), Diagnostic Code 7528.  Only the predominant area of dysfunction shall be considered for rating purposes.  Because the areas of dysfunction described below do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a.

The Rating Schedule for voiding dysfunction provides that the particular condition will be rated as urine leakage, urinary frequency, obstructed voiding, or urinary tract infection.  38 C.F.R. § 4.115a. 

When rating for urine leakage, a 40 percent rating is in order when the disability requires the wearing of absorbent materials that must be changed two to four times per day.  A maximum evaluation of 60 percent is warranted when the disability requires the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  Id. 

The maximum rating based on urinary frequency is 40 percent, and the maximum rating based on obstructed voiding or urinary tract infection is 30 percent.  Id.

III.  Analysis

The Board notes that service connection for erectile dysfunction associated with prostate cancer, as well as special monthly compensation for loss of a creative organ were granted in an unappealed September 2010 rating decision and were not appealed.  Thus, the Board will not discuss these particular residuals of prostate cancer further.  

During the appeal period from May 24, 2010, to January 1, 2015, the RO assigned the Veteran a 100 percent evaluation for his residuals of prostate cancer, the maximum rating assignable under DC 7528.  Thus, an increased schedular rating is not available.  

Beginning January 1, 2015, the Veteran is in receipt of a 40 percent disability rating for his residuals of prostate cancer, with the predominant issue being voiding dysfunction.  The Board notes that at no time during the appeal period has the medical evidence demonstrated nor has the Veteran reported renal dysfunction as a residual of prostate cancer.  Therefore, the Board will use the voiding dysfunction criteria for applicable analysis of any assigned ratings.  

The 40 percent rating assigned is higher than the maximum rating for obstructive voiding and is the maximum rating for urinary frequency.  The only higher ratings available are a maximum rating of 60 percent rating under urine leakage or a 100 percent rating for recurrence or metastasis of prostate cancer.  Private treatment records in June, July, and September 2015 noted phimosis issues, no urinary tract infection, no discharge, no stranguria, no hemuria or dysuria, a stable nocturia one-two.  There were no indications of recurrence or metastasis of prostate cancer.  See June, July, and September 2015 private treatment records. 

The April 2017 VA examiner noted the Veteran's report of urinary frequency and weak-slow stream with hesitancy, which requires the use of absorbent materials.   The examiner indicated that his voiding dysfunction requires absorbent materials which must be changed two to four times per day and cause an increase in urinary frequency with daytime voiding interval between one and two hours and nighttime awakening to void three to four times per night.  The examiner also indicated that the Veteran's voiding dysfunction does not require the use of an appliance and there is no indication that his urine leakage requires absorbent materials that must be changed more than four times a day.  To the extent the Veteran's representative asserts use of an appliance and absorbent materials changed more than four times per day, the Board affords more probative value to the Veteran's reports to his private clinicians and the April 2017 VA examiner.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Further, the examiner noted no history of recurrent symptomatic urinary tract or kidney infections or any other residual conditions and/or complications due to prostate cancer or treatment for prostate cancer.  Lastly, there is no mention of a recurrence or metastasis of prostate cancer.  See April 2017 VA examination report.  Thus, the Veteran does not meet the schedular criteria for either a 60 or 100 percent rating under DC 7528.  

The Board acknowledges the Veteran's contention that his hypertension is also a factor that warrants a rating higher than 40 percent.  Under DC 7528, hypertension is mentioned only in reference to ratings awarded under renal dysfunction.  As indicated above, the April 2017 VA specifically examiner found no kidney impairment associated with the prostate's disability, and the Veteran is not competent to indicate otherwise.  

Finally, to the extent that the Veteran's representative generally asserts that he preserves for appeal "all statutory and regulatory legal interpretive errors, errors in application, failure to follow Manual M21-1, failure to discharge the duty to assist, or any other due process errors," such vague assertions do not amount to a specific procedural argument in this case and thus need not be addressed.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board or the Veterans Court to search the record and address procedural arguments when the claimant fails to raise them before the Board).

As such, the Board finds that, beginning January 1, 2015, the Veteran's residuals of prostate cancer manifested in urinary incontinence and increased urination frequency requiring the wearing of absorbent materials that need changing two to four times a day.  Thus, the Veteran's symptoms more closely approximate the rating criteria for a 40 percent disability rating and a rating in excess of 40 percent is not warranted.


ORDER

Entitlement to a rating in excess of 40 percent for residuals of prostate cancer beginning January 1, 2015 is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


